Citation Nr: 1438210	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently rated as 50 percent disabling.  

2.  Entitlement to an increased rating for dysthymic disorder, currently rated as 70 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected dysthymic disorder.  

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to July 1982, from February 1986 to January 1987, and from February 1987 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a 30 percent disability rating for migraine headaches and increased the disability rating for dysthymic disorder, from 30 percent to 50 percent, effective January 15, 2010.  

A February 2011 rating decision increased the disability rating for migraine headaches, from 30 percent to 50 percent, effective December 22, 2009, and increased the disability rating for dysthymic disorder, from 50 percent to 70 percent, effective January 15, 2010.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in a March 2011 rating decision, the RO found that the Veteran's claim for a general TDIU was moot because she had been granted a combined total disability rating of 100 percent, effective June 1, 2010.  It appears that the Veteran attempted to file a Notice of Disagreement with the March 2011 denial of a general TDIU in a June 2014 Informal Hearing Presentation via her representative.  As this Notice of Disagreement was not timely filed within 1 year of the March 2011 rating decision, the issue of entitlement to a general TDIU is not before the Board at this time.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305 (2013).  However, the Board has construed the Veteran's statements in her March 2011 VA Form 9 to also encompass a claim for TDIU due to service-connected dysthymic disorder pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation) and Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that special monthly compensation "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  As the Veteran has a combined rating of 100 percent, effective June 1, 2010, a finding that the Veteran's TDIU is warranted based solely on her dysthymic disorder would help establish eligibility for SMC.  Therefore, the Board will also address the inferred issues of whether the Veteran's dysthymic disorder alone entitled her to a TDIU, for purposes of establishing SMC under 38 U.S.C.A. § 1114(s), and entitlement to SMC under 38 U.S.C.A. § 1114(s).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that other than a June 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue(s) of entitlement to an increased rating for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran's service-connected dysthymic disorder combines to a 70 percent rating as of January 15, 2010.  

3.  The Veteran has work experience as a local veterans' employment representative; she has 2 years of a college education.   

4.  The weight of the competent and probative evidence indicates that the Veteran as likely as not is prevented from obtaining and retaining substantially gainful employment as a result of her service-connected dysthymic disorder.  

5.  The Veteran's TDIU due to service-connected dysthymic disorder is a service-connected disability rated as total, and her remaining service-connected disabilities have a combined disability rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, 4.129, 4.130, Diagnostic Code 8100 (2013).

2.  The criteria for a TDIU due to service-connected dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

3.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition to grant the claims for a TDIU due to service-connected dysthymic disorder and SMC pursuant to 38 U.S.C.A. § 1114(s), the Board finds that no discussion of VCAA compliance is necessary at this time for these issues.

Regarding the claim for increased rating, the notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Board observes that this case originated from a periodic re-evaluation of the Veteran's service-connected migraine headaches via a December 2009 VA medical examination.  Although the Veteran was sent correspondence in December 2009 regarding this re-evaluation, no specific VCAA letter appears to have been sent regarding this case.  However, the Board notes that the Veteran has actively participated in the processing of her case, and the statements submitted in support of her claim have indicated familiarity with the requirements for the benefits sought on appeal.  The Board finds that the Veteran has demonstrated actual knowledge of the elements needed to substantiate her claim.  Indeed, she has articulated her contentions throughout the course of the appeal, and she has had a fair opportunity to participate in the appeal.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).     

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.  The Board finds that the VA examinations conducted in connection with the rating claim are adequate because the examiners were informed of the relevant facts regarding the Veteran's medical history and addressed the relevant rating criteria.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's disability is rated under Diagnostic Code 8100, which contemplates migraines.  Under Diagnostic Code 8100, a noncompensable evaluation is warranted for less frequent attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

In this case, the Veteran is already in receipt of the maximum rating under Diagnostic Code 8100.  Indeed, the most recent April 2011 VA examination even revealed that the Veteran's migraine status had actually improved so that she was only experiencing headaches once a week.  Thus, a higher rating for migraine headaches is not warranted.    

The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran was only experiencing headaches once a week, and the rating criteria provided for additional or more severe symptomatology than is shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran's service-connected dysthymic disorder has been ratable at 70 percent since January 15, 2010.  See 38 C.F.R. §§ 4.25; 4.26 (2013).  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met.  

The Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that she has 2 years of a college education.  Regarding her work history, she has had work experience as a local veteran's employment representative.  

On VA examination in April 2011, the Veteran complained that she was "really not doing very good" and reported that "I get real cranky.  I don't ever feel good.  I don't even want to do anything.  I don't hardly go anywhere."  She stated that she slept no more than 5 hours a night and would wake up tired.  She indicated that she sometimes had nightmares that caused her to wake up totally in a sweat.  She maintained that she was very depressed every day and did not know why.  She complained that she did not enjoy anything and essentially had no libido.  Examination revealed that the Veteran displayed considerable dysphoria and had depressed mood.  The examiner diagnosed her with dysthymic disorder and found that the Veteran's symptoms were severe.  He stated that the Veteran's symptoms occurred virtually every day and had persisted for a number of years.  The examiner opined that he believed the Veteran's depression was so severe that unless she had the most understanding of bosses, she would not be able to maintain employment.  He explained that some of that was due to her physical problems, but it was additionally related to the Veteran's significant level of depression.  

Essentially, the medical evidence indicates that the Veteran cannot maintain any type of employment due to her service-connected dysthymic disorder.  While the April 2011 VA examiner's opinion may suggest that the Veteran would be able to sustain employment if she had the most understanding of bosses, this is not a practical limitation for someone engaged in substantially gainful employment.  Thus, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of her service-connected dysthymic disorder. 

In summary, the Veteran has met the criteria for a TDIU due to service-connected dysthymic disorder, and the Board finds the Veteran's service-connected dysthymic disorder renders her unemployable.  Accordingly, entitlement to a TDIU due to service-connected dysthymic disorder is granted.
  
SMC

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the Board notes that as a result of this decision, a TDIU due to service-connected dysthymic disorder has been granted.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. her TDIU due solely to service-connected dysthymic disorder), and has additional service-connected disabilities (i.e. migraine headaches, cystocele with urinary stress incontinence, irritable bowel syndrome, sinusitis with allergic rhinitis, hiatal hernia) that are independently rated at more than 60 percent combined, the criteria for SMC at the housebound rate have been met.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted.  


ORDER

Entitlement to a rating in excess of 50 percent for migraine headaches is denied.  

Entitlement to a TDIU due to service-connected dysthymic disorder is granted.  

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted.  


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to adjudication of the claim for increased rating for dysthymic disorder.  

The Veteran was last afforded a VA examination for her dysthymic disorder in April 2011, over 3 years ago.  In a June 2014 Informal Hearing Presentation, the Veteran alleged via her representative that her dysthymic disorder has worsened since her April 2011 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for dysthymic disorder.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of her service-connected dysthymic disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected dysthymic disorder and indicate the impact of her dysthymic disorder on occupational and social functioning.  The examiner should also determine whether the Veteran has total social and occupational impairment.  

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


